Citation Nr: 0709747	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-07 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the claimed status 
postoperative discectomy L4-5.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to August 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

During service, the veteran was seen for complaints of low 
back pain on multiple occasions.  

On the July 1985 Separation Examination, the examiner noted a 
history of lower back pain since 1979 that started after the 
veteran lifted a paratroop door on an AC-130.  Subsequently, 
the veteran experienced occasional pain after exertion and 
was treated with physical therapy and pain medications which 
yielded good results.  

Subsequent to service, in an August 2001 private medical 
opinion statement, the examiner noted the injury in service 
and opined that the veteran's continued back problems might 
be related to service.  

During a March 2002 VA examination, the examiner recorded the 
history of the veteran's low back injury in service.  The 
examiner noted that subsequent to service the veteran re-
injured his back in 1988 and was hospitalized and treated in 
traction for five days.  

The veteran injured his back again in November 1988 while at 
work in Navarre, Florida.  He filed a workman's compensation 
claim and as a result of the injury, underwent a discectomy 
at L4-5 in January 1990 at a hospital in Fort Walton Beach.  

In 1994, the veteran experienced some recurrent low back pain 
at work while pushing a dolly containing a large drum.  He 
was prescribed some medication to treat the pain.  

The veteran complained of episodes of low back pain on an 
average of eight times per year that last for about 7-10 
days.  He reported that his family physician has prescribed 
him medications to treat this pain.  He described the pain as 
a stabbing pain which radiates down his left lower extremity 
with some numbness and tingling on the lateral aspect of his 
left calf and dorsum of his left foot.  

The veteran's pain was aggravated by doing yard work and 
lifting objects weighing more than 50 pounds.  Heating pads 
and stretching exercises provided relief.  

On examination, he had no palpable tenderness or muscle spasm 
about the lumbosacral spine.  The X-ray studies showed mild 
narrowing of the intervertebral disc space between L4-5 with 
some minimal degenerative changes present.  

The veteran was diagnosed with Status postoperative 
discectomy L4-5.  In a May 2002 addendum opinion, the VA 
examiner opined that the veteran's back condition was 
unrelated to service, but rather was the result of his 
workman's compensation injury.  

In a May 2003 private medical opinion, the examiner noted the 
history of the veteran's back condition and opined that it 
was possible that the present back condition was the result 
of the original back injury in service.  

The Board notes the veteran's lengthy post-service history of 
treatment for a low back disorder.  However, these post-
service records have not been associated with the claims file 
to date.  The Board finds that such records should be 
requested and reviewed to adequately and fairly adjudicate 
this claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed low 
back disorder since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

2.  The veteran should be afforded a new 
VA examination to determine the nature, 
extent and likely etiology of the claimed 
low back disorder.  

The veteran's entire claims file should 
be made available to the examiner for 
review in conjunction with the 
evaluation.  All studies deemed necessary 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran's current low back disability 
at least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
clinical onset during his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for the low back 
disorder should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



